Case: 2:19-cv-00954-EAS-KAJ Doc #: 35 Filed: 02/08/21 Page: 1 of 1 PAGEID #: 148




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

TERRY CLARK,

              Plaintiff,
                                                   Case No. 2:19-cv-954
       v.                                          JUDGE EDMUND A. SARGUS, JR.
                                                   Magistrate Judge Kimberly A. Jolson

CHILLICOTHE CORRECTIONAL
INSTITUTION, et al.,

              Defendants.


                                           ORDER

       This matter is before the Court for consideration of a Report and Recommendation issued

by the Magistrate Judge on August 25, 2020. (ECF No. 34). The time for filing objections has

passed, and no objections have been filed to the Report and Recommendation. Therefore, the Court

ADOPTS the Report and Recommendation. For the reason set forth in the Report and

Recommendation, Terry Clark’s Motion for Default Judgement, (ECF No. 32), is DENIED.

       IT IS SO ORDERED.



2/8/2021                                           s/Edmund A. Sargus, Jr.
DATE                                               EDMUND A. SARGUS, JR.
                                                   UNITED STATES DISTRICT JUDGE
